Title: James Madison to Francis Page, 7 November 1833
From: Madison, James
To: Page, Francis


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    Montpr.
                                
                                Novr. 7. 1833
                            
                        
                        I have recd. your letter inclosing a printed Copy of a Petition to the General Assembly in be half of the
                            heirs & Representatives of Genl. Nelson; and requesting any information I may be able to give respecting his
                            advances & engagements for the public services at a trying period of the Revolutionary war, in Virginia
                        I regret that my absence from the States during his meritorious Services as a military Commander, &
                            Governour, deprived me of the opportunity of having any personal knowledge of them. But my general acquaintance with his
                            character, and the impressions left by whatever was of public notoriety, make me readily confide in the statements of the
                            petition, and inspire a sincere wish that it may be favorably received.
                        My personal acquaintance with Genl. Nelson was limited to a few opportunities at an early stage of the
                            Revolution. It was sufficient however to disclose to me his distinguished worth. He was excelled by no man in the
                            generosity of his nature, in the nobleness of his sentiments, in the purity of his revolutionary principles, and in an
                            exalted patriotism that ensured every service & sacrifice that his Country might need.
                        With this view of the subject, it could not but accord with my best sympathies, that nothing which may be due
                            to the Ancestor may be witheld from the heirs to it. I must be allowed to add that the gratification will be increased by
                            the knowledge that the benefit will be shared by descendants of Governor Page, whose memory will always be classed with
                            that of the most distinguished patriots of the Revolution. Nor was he less endeared to his friends, among whom I had an
                            intimate place, by the interesting accomplishments of his mind and the warmth of his social affections, than he was to his
                            Country, by the evidence he gave of devotion to the Republicanism of its Institutions. With great & cordial
                            respect.
                        
                            
                                J. M.
                            
                        
                    